Tbuly, J.,
delivered tbe opinion of tbe court.
Under tbe facts of this case, tbe action of tbe court in refusing tbe sixth instruction asked by tbe defendant was error. Tbe sole question for determination was tbe identity of tbe murderer, and upon this point the only direct testimony introduced by tbe state was that of witness Chapman. It was perfectly proper, therefore, that tbe defendant should have bad submitted to tbe jury tbe question of whether or not, in their judgment, tbe testimony of Chapman as to tbe identification of tbe defendant, under the circumstances detailed, was trustworthy.
It was error in tbe court to refuse tbe eighth instruction asked by tbe defendant. This was a case of circumtsantial evidence, and therefore tbe instruction was perfectly proper.
We also think that tbe seventh instruction asked by tbe defendant should have been given, but, as tbe same idea was embodied in other instructions, we would not, on this ground alone, reverse tbe case.
Tbe modification of tbe fourth instruction asked by tbe defendant was correct.
Inasmuch as tbe state was permitted — and properly so — to show the state of feeling existing between tbe defendant and deceased, tbe defendant should have been permitted to show, in any way in bis power, that there bad been an amicable adjustment of these differences anterior to tbe killing.
For the reasons above indicated, the case is reversed and remanded.